NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    TYEREL DARNEL LUKE, Petitioner.

                         No. 1 CA-CR 20-0056 PRPC
                              FILED 9-24-2020


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 1995-008176
                The Honorable Stephen M. Hopkins, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Tyerel Darnel Luke, Florence
Petitioner
                               STATE v. LUKE
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell, Judge Lawrence F. Winthrop, and
Chief Judge Peter B. Swann1 delivered the decision of the Court.


PER CURIAM:

¶1            Petitioner Tyerel Darnel Luke seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s fifth
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




1Chief Judge Peter B. Swann replaces the Honorable Kenton D. Jones, who
was originally assigned to this panel.


                                          2